toj(ft&-.0\icnlo3tvHttoGfto-s

Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
Beeville,       Texas 78102


April 26,       2015
                                                              ''M

                                                                                  0   *   MGO laa«7



Texas Court of Criminal Appeals                                     APR 29 2015
P.O. BOX 12308, Capitol Station
Austin,       Texas    78711




RE: WR NOs.          10,978-01       thru 10,978-16
       Tr.Ct.NOs.          679887-A thru 679887-K
       185th District Court - Harris County


Dear       Clerk:


              Recently I have been cited for abuse of the writ.              In
order for me to show that the claims I intend to raise in my
subsequent writ are not barred by Sec 4 I am requesting the
docket       sheet    of    all   the writs mentioned    above with a   list of
all of the claims presented in each of those application. With
out    a    list of all       of the claims   I cannot    show that the claims
I intend to raise have not been raised before in those prior
applications.
              Thank you for any consideration given in this matter.


                                                         Sincerely,




ccrFile
                                                           V^c^/f^^^_^
                                                         Lextii? Kennon Kossie